Citation Nr: 1427537	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-33 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for low back pain/ruptured disc syndrome.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1985 to August 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  A rating decision in November 1987 denied service connection for low back pain/ruptured disc syndrome; the Veteran did not appeal the decision, and it became final.

2.  Evidence added to the record since the November 1987 rating decision does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a head injury.
	
3.  The preponderance of the evidence weighs against a finding that the Veteran's currently diagnosed left ear hearing loss is related to active duty military service.


CONCLUSIONS OF LAW

1.  Evidence received since the November 1987 rating decision is not new and material, and the claim for service connection for low back pain/ruptured disc syndrome is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The duty to notify was satisfied in a May 2008 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

The Veteran was afforded VA examinations in July 2010 to assess the nature and etiology of his hearing loss.  The VA examination was adequate, as the examiner conducted a complete examination, fully reviewed the Veteran's medical history, and recorded all findings considered relevant under the applicable law and regulations.  The examiner also offered a well-supported opinion based on consideration of the full history of the Veteran's claimed disorder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran was not afforded a VA examination on the issue of service connection for low back pain/ruptured disc syndrome.  However, VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board finds that there is no basis to find that a remand for an examination is required.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

III.  New and Material Evidence 

The Veteran seeks to reopen a previously denied claim seeking service connection for low back pain/ruptured disc syndrome that he maintains is related to active duty.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when  considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. 

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In this case, the Veteran's originally submitted claim seeking service connection for low back pain/ruptured disc syndrome was denied in a November 1987 rating decision because the evidence of record showed no relationship between any back condition and the Veteran's active duty service.  The Veteran did not appeal this decision and it became final.  

Evidence of record at the time of the final November 1987 rating decision included the Veteran's service treatment records showing treatment for back pain, as well as the Veteran's lay statements maintaining that his back pain is related to service.

In May 2008, the Veteran filed his petition to reopen the claim seeking service connection for lower back pain.  Evidence received since the November 1987 rating decision includes numerous private treatment records from the Veteran's chiropractor which reflect a history of treatment for back pain.  This evidence was not of record at the time of the prior final rating decision, and therefore, the private treatment records are new.  However, none of these records relate the Veteran's low back pain to active duty service.  They do not relate to an unestablished fact necessary to substantiate the claim.  As such, the Board finds that these medical records are not material.  Additional evidence, which consists merely of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).

As for the Veteran's assertions that his low back pain related to service, the Board finds they are not "new" as they are cumulative and redundant of his prior assertions.  Further, the Veteran is competent to report his symptoms, such as low back pain, but he is not competent to state that he had degenerative joint disease in service or that his current lower back pain is related to his in-service symptoms.  The disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Because the Veteran's statements are not competent, they do not constitute new and material evidence.

Accordingly, the Board finds that new and material evidence has not been received to reopen his service connection claim for low back pain/ruptured disc syndrome.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service Connection 

The Veteran contends that service connection is warranted for hearing loss.  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection may also be granted for chronic disorders, such as hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of evidence of hearing loss in service is not a bar to an award of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).

The Board has conducted a careful review of the record, and concludes that the record is without sufficient evidence supportive of a finding that the Veteran's currently diagnosed left ear hearing loss became manifest or otherwise originated during his period of service, within one year of discharge from service or is otherwise related to his military service.
      
The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss.  The Veteran's October 1984 enlistment examination revealed clinically normal ears at entrance.  His claims file does not include a separation examination.  In May 1985, the Veteran sought treatment for a lesion on the outer portion of his left ear that resolved later that month with treatment.  An April 1986 record notes that the Veteran saw treatment for pain in his left ear associated with the cold/flu.  

The remainder of the record contains no evidence that the Veteran was diagnosed with any sort of hearing loss during active service.  The Veteran's service records fail to show that the onset of hearing loss occurred during service or that the Veteran ever complained of or sought medical treatment for his hearing.

At the July 2010 VA exam, the Veteran was diagnosed with mild high frequency sensorineural hearing loss in the left ear.  The examiner concluded that it was less likely than not that the Veteran's hearing loss was related to military service.  In support of his conclusion, the examiner noted that a careful review of the Veteran's claims folder was silent in terms of documentation of any complaints about hearing loss or tinnitus.  The examiner noted that the Veteran's service entrance examination showed that the Veteran had normal hearing.  There was no separation examination in the Veteran's file.  However, the Veteran's service treatment records do not show that the Veteran ever complained about his hearing while in the service.  There was also no residual hearing loss noted in relation to an in-service ear infection that resolved with treatment.  The examiner stated that the Veteran's hearing loss may be related more to events that occurred in his civilian life following discharge.  He noted that the Veteran did have noise exposure on different jobs and he admitted to being around loud machinery and equipment as a heavy equipment operator.  In light of the fact that the Veteran's claims folder was silent about any hearing loss, and in light of the fact that the Veteran's hearing even now was "pretty good," it would seem that the Veteran's hearing loss was less likely than not related to events that occurred while in service.

The July 2010 VA medical opinion was rendered following a complete review of the Veteran's claims file, takes into accounts both the Veteran's assertions of in-service noise exposure, and includes a well-reasoned rationale supporting the examiner's conclusion based on Veteran's entire medical history.  This opinion is therefore afforded significant probative value.

The only evidence supporting the Veteran's contention that his left ear hearing loss was the result of in-service noise exposure comes from his own lay statements.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While the Veteran is competent to provide testimony as to the symptoms of his ears and hearing, since he is not a medical professional, he is not competent to state that the underlying pathology of hearing loss had its onset during service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Hence, the Veteran's assertions in this regard do not constitute competent and persuasive evidence in support of his claim for service connection for hearing loss.

The Board finds that the lay statements maintaining the Veteran had hearing loss since service is outweighed by the medical evidence of record, namely the negative nexus opinion in the July 2010 VA examination report, as well as the Veteran's service treatment records which reflected normal hearing at entrance onto active duty and no complaints, treatment or diagnosis of hearing loss during service.  The totality of the evidence simply fails to show that the onset of any current hearing loss occurred during the Veteran's service.

As a chronic condition, hearing loss would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  As stated above, the evidence of record does not reflect that the Veteran had impaired hearing one year after separation from active duty service.  The first medical evidence establishing that the Veteran was diagnosed with hearing loss came by way of his July 2010 VA examination.  And the Veteran himself stated in his May 2008 application for benefits that the onset of his hearing loss was in August 1988, two years after discharge from active duty service.  Therefore, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).

Additionally, the evidence in this case has demonstrated neither in-service chronicity nor post-service continuity of symptomatology of hearing loss.  38 C.F.R. § 3.303.  Service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of sensorineural hearing loss.  There is no diagnosis of hearing loss during service.  

The probative evidence of record also does not establish continuity of symptomatology for hearing loss in lieu of medical nexus.  The post-service medical evidence of record does not show that the Veteran has ever sought treatment for complaints of hearing loss.  The Board does not find the Veteran's statements credible in light of the medical evidence on record.

Based on the totality of the record, the Board concludes that the preponderance of the evidence is against the Veteran's claim seeking service connection for hearing loss.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hearing loss is denied.  See 38 U.S.C.A §5107.





ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for low back pain/ruptured disc syndrome is denied.

Entitlement to service connection for hearing loss is denied.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


